  20-05027-rbk Doc#71 Filed 09/21/20 Entered 09/21/20 12:52:52 Ntc/Hrg AP int ptys Pg 1
                                         of 1
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                20−50805−rbk
                                                                           No.:
                                                                   Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                           Adversary Proceeding
                                                                                20−05027−rbk
                                                                           No.:
                                                                         Judge: Ronald B. King
                                                       Krisjenn Ranch, LLC,
                                                       Krisjenn Ranch, LLC,
                                                       Series Uvalde Ranch,
                                                       Krisjenn Ranch, LLC,
                                                       Series Pipeline Row
                                                       Plaintiff
                                                  v.
                                                       DMA Properties, Inc. et
                                                       al.
                                                       Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   SEE WEBEX LINK BELOW

     on   10/13/20 at 10:30 AM

     WEBEX TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# IF AN EVIDENTIARY HEARING IS REQUIRED
     PLEASE CONTACT DEANNA CASTLEBERRY @ deanna_castleberry@txwb.uscourts.gov (related
     document(s): 65 Objection and Motion to Quash Subpoena Seeking the Deposition of David Strolle filed by
     Ronald J. Smeberg for Interested Party David Strolle) Hearing Scheduled For 10/13/2020 at 10:30 AM at
     https://us−courts.webex.com/meet/King (Castleberry, Deanna)


Dated: 9/21/20
                                                          Barry D. Knight
                                                          Clerk, U. S. Bankruptcy Court




                                                                                          [Hearing Notice (AP)] [NtchrgAPap]
